Citation Nr: 0627519	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-38 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a thoracic spine 
disorder.

4.  Entitlement to service connection for residuals of dental 
trauma, for VA treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In October 2004, the veteran testified before a Decision 
Review Officer during a regional office hearing.  In April 
2006, the veteran testified before the undersigned Veterans 
Law Judge during a hearing at the RO.

During the April 2006 Board hearing the veteran alleged 
entitlement to service connection for tinnitus.  Accordingly, 
this matter is referred to the RO for the appropriate action.

The issues of entitlement to service connection for a 
psychiatric disorder and for residuals of dental trauma, for 
VA treatment purposes are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years 
thereafter, and the record does not contain any evidence that 
any current hearing loss is causally related to his active 
service, or any incident therein.

2.  The veteran does not have a thoracic disorder that is 
related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

2.  A thoracic spine disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131,  5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished August 2001,  June 2003, and September 2003 
letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2001, June 2003, and September 2003 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2001, prior to 
the adjudication of the matters in February 2002.  
Additionally, the record contains a November 2004 
supplemental statement of the case following the September 
2003 letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.   See Pelegrini, 18 Vet. App. at 121.  In this case, 
the principle underlying the "fourth element" has been 
fulfilled by the June 2003 and September 2003 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service and personnel records, 
VA outpatient reports, Social Security Administration (SSA) 
records, and private treatment records from Lakeside 
Orthopedic Institute, Christopher Kafka, M.D., Truett L. 
Swain, M.D., Palms of Pasadena Hospital, North Oak Diagnostic 
Imaging Center, Creekwood Family Care, and North Kansas City 
Hospital.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that a medical examination is not required in 
this case for the claims of entitlement to service connection 
for hearing loss and a thoracic spine disorder.  As noted 
below, the service medical records contain no abnormal 
findings indicative of a hearing loss or a thoracic spine 
disorder.  Moreover, there is no evidence of  that associates 
any current hearing loss or thoracic spine disorder to the 
veteran's period of service.  Under these circumstances, 
there is no duty to provide an examination or opinion with 
regard to the claim on appeal.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss and arthritis, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Hearing Loss
The veteran claims entitlement to service connection for 
hearing loss.  The veteran alleges that his current hearing 
loss is attributable to in-service noise exposure.  In April 
2006, he testified that he was not provided any ear 
protection during rifle range and explosive demolition 
testing.  Additionally, he worked on the flight crew line for 
two years.  Upon review of the medical evidence of record, 
the Board finds that there is no evidence of nexus between 
the veteran's current hearing loss and his period of service.  
Rather, the evidence indicates that the veteran's current 
hearing loss is attributable to post-service noise exposure.

Service medical records are silent as to complaint or finding 
of hearing loss or injury to his ears.  Upon enlistment, in 
August 1961, results of whispered voice testing were 15/15.  
Upon discharge, in January 1966, the veteran denied any ear 
disorder.  

Additionally, the post-service medical evidence of record is 
negative for any notations regarding hearing loss for years 
after service separation.  In March 1966, during an Armco 
Steel Corporation entry physical, the veteran categorized his 
hearing as good.  On a January 1975 job application, the 
veteran reiterated that his hearing was good.  It is noted 
that he recounted a post-service non-occupational noise 
exposure history of firing automatic weapons.  He indicated 
that he had been exposed for the past 15 years, for one month 
a year, to approximately 500 rounds and that he did not 
routinely wear ear protection.  On a January 1979 job 
application, he indicated that he was firing M14, 45, 22 
rifle, and M60s on a daily basis; it was unclear as to 
whether he routinely wore ear protection.  The veteran 
presented with his first complaint of defective hearing in 
July 1991, more than 25 years after his period of service; 
however, it is noted that May 1992 and May 1996 hearing 
evaluations indicated that his hearing was within normal 
limits.  Subsequent VA and private treatment record have 
documented complaints and treatment for hearing loss.

The Board acknowledges the veteran's and his friends' lay 
statements that his hearing loss is a result of in-service 
noise exposure; however, such opinion is clearly a matter for 
an individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although the Board has considered these lay assertions, they 
do not outweigh the medical evidence of record.

In summary, as hearing loss was not shown in service or for 
many years thereafter, and as the record contains absolutely 
no probative evidence supporting the veteran's theory of 
entitlement, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for hearing loss.


Thoracic Spine
The veteran alleges entitlement to service connection for a 
thoracic spine disorder.  He contends that he injured his 
back during boot camp when he was shoved into a wall and his 
back hit a sharp object.   He has also testified that he 
injured his back when he underwent the obstacle course during 
boot camp.  A review of the record fails to elicit any 
evidence in support of the veteran's theory of entitlement.  
Rather, the medical evidence of record indicates that his 
current thoracic spine disorder is attributable to work-
related injuries.

Service medical records are silent as to complaint or finding 
of a thoracic spine disorder or injury to his thoracic spine.  
Moreover, the veteran denied any spine difficulties on his 
January 1966 discharge examination.  

Post-service treatment records are silent as to a thoracic 
spine disorder until the veteran was injured on the job in 
February 1970.  The Board notes that during his entry 
physical with Armco Steel Corporation, in March 1966, the 
veteran denied a history of back trouble or injury.  It also 
noted that throughout his treatment for his February 1970 
back injury the veteran continued to deny a history of prior 
back injuries.  A November 1970 injury report indicated that 
the veteran sustained a strain of the lower dorsal and upper 
lumbar region, in February 1970, while flipping steel mats.  
In June 1970, the veteran reinjured his back while flipping 
steel mats.  In October 1970,  the veteran injured his 
lumbosacral region when he fell off a four by four.  The 
examiner concluded that the veteran had some residual 
discomfort correlated to the strain of the costovertebral-
costotransverse joint in D-11 and 12 area on the right.  He 
noted that condition was notoriously slow to heal and may 
result in some permanent minor effect.  The examiner opined 
that the veteran had a permanent partial disability rating of 
one to two percent, rating the body as a whole. 

The Board notes the veteran's and his friends' assertions 
that his thoracic spine disorder is related to his period of 
service; however, as noted above, the veteran has not 
provided any medical evidence to support his assertion.  The 
veteran is not competent to offer opinions regarding medical 
diagnosis or causation.  As a layperson, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

In the absence of medical evidence showing that the veteran's 
thoracic spine disorder is related to service, the Board must 
find the preponderance of the evidence is against the claim; 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for a thoracic spine disorder is denied.


REMAND

The veteran alleges entitlement to service connection for a 
psychiatric disorder and for residuals of dental trauma, for 
VA treatment purposes.  The Board finds that additional 
evidentiary development is necessary before adjudicating the 
veteran's claims.

The Board notes that the veteran has testified that he has 
received dental treatment since his discharge from service.  
In September 2003, the veteran completed a VA Form 21-4142 
naming Dr. Eyler as the source of his dental treatment 
information.  The RO should make an attempt to obtain these 
records.

As to the veteran's claim for service connection for a 
psychiatric disorder.  The veteran alleges that he is 
entitled to service connection for a psychiatric disorder 
because he suffered harm and humiliation during boot camp.  
He recounts that his drill instructor made him strip down and 
yanked on his penis.  The veteran's personnel records 
indicate that he was awarded the good conduct medal for the 
period of September 1961 to September 1964.  Service medical 
records demonstrated that he denied a psychiatric disorder 
during his January 1966 discharge examination.  He also 
denied any nervous or mental illness during his March 1966 
Armco Steel Corporation entry physical.  Private treatment 
records do not make mention of a psychiatric disorder until 
October 1996, when a history of possible depression, anxiety 
or anger, was noted.

Social Security Administration records contain an October 
2000 psychological consultation report.  The veteran dated 
his depression back to his period of military service.  He 
stated that he was beaten on several occasion, which resulted 
in a back injury.  He stated that he had a "tremendous 
temper" when he left service and that he was psychiatrically 
hospitalized in the 70's due to a nervous breakdown.  The 
veteran was diagnosed as having major depression with 
anxiety; chronic pain secondary to a physical condition; and 
a personality disorder, not otherwise specified with impulse 
control deficits.  The examiner indicated that the veteran 
had long-standing depression and impulse control problems 
centering around anger and that the depression had worsened 
over the years due to situational factors and his physical 
condition.  The claims folder is absent any records regarding 
a psychiatric hospitalization; the RO should make an attempt 
to obtain these records.

In April 2006, the veteran's VA treatment provider indicated 
that the veteran had been diagnosed as having PTSD secondary 
to military sexual trauma.  With respect to the VA's duty to 
assist, under the VCAA, the VA has a duty to secure an 
examination or opinion if the evidence of record contains 
competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  In light of the aforementioned 
evidence, the veteran should be afforded a VA examination in 
order to determine the etiology of any current psychiatric 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary steps 
to obtain private treatment records 
pertaining to the veteran's dental and 
psychiatric treatment.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims folder

2.  The RO schedule the veteran for a VA 
psychiatric examination.  Upon examination 
of the veteran, the examiner should report 
whether it is at least as likely as not 
that any current diagnosis of PTSD or any 
other psychiatric disorder is related to a 
stressor from service, to include sexual 
assault.  The claims folder should be made 
available to the examiner for review.

3.  After conducting any additional 
indicated development, the RO should again 
review the record and readjudicate the 
veteran's pending claims.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


